--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.9
ASSIGNMENT, CONVEYANCE AND BILL OF SALE




STATE OF COLORADO
}
   
}
KNOW ALL MEN BY THESE PRESENTS THAT:
COUNTIES OF WELD AND MORGAN
}
 



THIS ASSIGNMENT, CONVEYANCE AND BILL OF SALE (this “Assignment”), dated
effective as of 7:00 a.m. Mountain Time on January 1, 2015 (the “Effective
Time”), is made by and between Pacific Energy Development Corp., a Nevada
corporation (“Assignor”) with an address of 4125 Blackhawk Plaza Circle, Suite
201A, Danville, California 94506, and Condor Energy Technology LLC, a Nevada
limited liability company (“Assignee”), having an address of c/o MIE Energy
Corporation, 2203 Timberloch Place, Spring, Texas, 77380 .
 
For and in consideration of ONE HUNDRED DOLLARS ($100), and other good and
valuable consideration, receipt of which is hereby acknowledged, Assignor does
hereby assign, transfer and convey unto Assignee, effective for all purposes as
of the Effective Time, and subject to the terms and conditions of this
Assignment, all of Assignor’s right, title and interest in and to the following
(collectively, the “Properties”), excepting and reserving the Excluded
Properties (as defined herein):
 
 
(i)
The leasehold estates created by the oil and gas leases described on Exhibit A
(the “Leases”), insofar and only insofar as the Leases cover the lands described
on Exhibit A (the “Lands”).



 
(ii)
The oil and gas production wells, injection wells, pressure maintenance wells
and salt water disposal wells located upon the Lands, whether producing or
non-producing, which are set forth in Exhibit B (collectively, the “Wells”).



 
(iii)
The equipment, personal property, facilities, improvements, structures and
fixtures located on the Lands as of the Effective Time, or used in connection
with the Leases or the Wells, for the production, gathering, treatment,
compression, transportation, processing, sale or disposal of hydrocarbons or
water produced from the Wells, including all wells, well-bores, casing, tubing,
wellheads, gauges, valves, rods, tanks, pumps, flow lines, separators, treaters,
compressors, pipelines and other improvements (collectively, the “Equipment”).



 
(iv)
The oil, gas, condensate and other hydrocarbon production (the “Production”)
produced from the Lands covered by the Leases, or attributable thereto, or to
lands pooled or unitized therewith, from and after the Effective Time.



 
(v)
The easements, rights-of-way, permits, licenses, servitudes, access agreements,
surface use agreements or other similar interests related to the Leases, the
Lands or the Wells (collectively, the “Surface Rights”).



 
(vi)
The agreements, contracts, licenses, permits, options, grants, leases,
franchises and other documents related to the ownership or operation of the
Leases and Lands, the Wells, the Equipment, the Production, and the Surface
Rights, including farm-out agreements, participation agreements, model form
operating agreements, unit agreements, area of mutual interest agreements,
communitization agreements, pooling agreements, product sale agreements,
division orders, processing agreements, transportation agreements, water
disposal agreements, options, orders and decisions of state and federal
regulatory authorities (collectively, the “Material Contracts”).


 
Page 1 of 6

--------------------------------------------------------------------------------

 


 
(viii)
All of Assignor’s records and files directly related to the Leases and Lands,
the Wells, the Equipment, the Production, the Surface Rights and the Material
Contracts (collectively, the “Records”) including: (A) leases, assignments,
contracts, rights of way, surveys, maps, plats, correspondence, and other
documents and instruments; (B) division of interest, suspended funds data, and
accounting records (excluding Assignor’s state and federal income tax
information); (C) severance, production and property tax records; and (D) well
files, logs, operations and maintenance records.



EXCEPTING AND RESERVING unto Assignor, and the term “Properties” as used herein
shall not include, the following (collectively, the “Excluded Properties”):
 
 
(a)
The Production with respect to all periods prior to the Effective Time, together
with all proceeds from and rights relating to the sale of such Production.

 
 
(b)
All funds, monies, proceeds, income, revenues, credits, receipts and benefits
(and any security, deposits, advances or prepayments) attributable to the
Properties or the operation thereof prior to the Effective Time, and the
Excluded Properties.

 
 
(c)
All of Assignor’s Claims for any refund of or loss carry forwards with respect
to: (i) production, severance, ad valorem or other taxes attributable to the
Properties for any period prior to the Effective Time; (ii) income or franchise
taxes; and (iii) any taxes attributable to the Excluded Properties.

 
 
(d)
All of Assignor’s Claims (as hereafter defined), causes of action and chooses in
action: (i) arising from acts, omissions or events, or damage to or destruction
of property, occurring prior to the Effective Time; (ii) arising under or with
respect to any of the Leases and the Material Contracts that are attributable to
periods of time prior to the Effective Time (including audit rights, and claims
for overpayments, adjustments or refunds); or (iii) with respect to any of the
Excluded Properties.

 
 
(e)
All of Assignor’s claims for all periods prior to the Effective Time under any
policy or agreement of insurance held in the name of Assignor (as a non-operator
of the Wells), and any other indemnity, surety, guaranty or bond held in the
name of Assignor (as a non-operator of the Wells).

 
 
(f)
[Intentionally Omitted].

 
 
(g)
All documents, memoranda, correspondence and other communications that may be
protected by an attorney-client privilege or the attorney work-product
privilege.

 
 
(h)
All agreements, memoranda and correspondence among Assignor, its subsidiaries
and affiliates (other than Assignee), and their respective officers, directors,
shareholders, managers, members, partners, employees, accountants, attorneys,
bankers, investment bankers, advisors, consultants, agents and representatives
(collectively, “Assignor Group”), and prospective purchasers of the Properties,
and their respective officers, directors, shareholders, managers, members and
employees including contact lists, sales materials, confidentiality agreements,
bids, offers, analyses, and draft agreements.

 
 
(i)
All of Assignor’s corporate, financial, accounting and tax records, except those
tax records for production, severance and property taxes specifically relating
to the Properties or which are directly related to Assignee’s ownership or
operation of the Properties.

 
 
Page 2 of 6

--------------------------------------------------------------------------------

 

TO HAVE AND TO HOLD the Properties unto Assignee, and Assignee’s successors and
assigns, subject to the following terms and conditions:
 
1.          “Subject to” certain Liabilities. Except to the extent herein
expressly provided, this Assignment is accepted subject to, and Assignee hereby
agrees to bear and perform (but without assuming), all of the duties,
liabilities and obligations arising in connection with or related to the
Properties, including: (i) all express and implied covenants, duties,
obligations and liabilities under the terms of the Leases, the Surface Rights,
and the Material Contracts; (ii) all costs and expenses attributable to the
ownership, exploration, development and operation of the Properties, from and
after the Effective Time; (iii) all royalties, overriding royalties, production
payments, net profits obligations, rentals, shut-in payments and similar burdens
to which the Properties are subject accruing on and after the Effective Time
(subject to Section 3 in regard to Suspense Funds); (iv) all taxes attributable
to periods from after the Effective Time; (v) compliance with all applicable
laws pertaining to the Properties, including the procurement and maintenance of
all permits required by public authorities in connection with the Properties
from and after the Effective Time; (vi) the condition of the Properties both
surface and subsurface as of the Effective Time (including all obligations to
properly plug and abandon, or re-plug and re-abandon, all wells that are located
on the Properties, to restore the surface of the Lands, and to comply with, or
to bring the Properties into compliance with law, including conducting any
remediation activities, investigations, feasibility studies, and other clean-up
activities which may be required); and (vii) to the maximum extent permitted by
law, all other matters related to the Properties (including title and
environmental matters), regardless of whether such matters arose before or after
the Effective Time (the “Existing Conditions”). Notwithstanding the foregoing,
to the extent that any of the foregoing matters or conditions to which Assignee
agreed to accept the Properties “subject to” are later discovered to have been
undisclosed or undiscovered due to the fraud, intentional misrepresentation,
gross negligence, willful misconduct of Assignor, Assignor shall remain liable,
to the extent of such retained liability (the “Retained Liabilities”) and such
Retained Liabilities shall be deemed excluded from the Existing Conditions.


2.           Allocation of Cost and Expense. Except as otherwise provided in
this Assignment, all income, revenue, cost and expense attributable to the
Properties shall be allocated between Assignor and Assignee as of the Effective
Time. Assignor shall own and be entitled to all income, proceeds and revenues
attributable to the Properties prior to the Effective Time, and Assignee shall
own and be entitled to all income, proceeds and revenues attributable to the
Properties from and after the Effective Time. Except as otherwise provided in
this Assignment, Assignor shall bear and pay all cost and expense attributable
to the Properties prior to the Effective Time, and Assignee shall bear and pay
all costs and expense attributable to the Properties from and after the
Effective Time. On or before 90 days after the Effective Time, Assignor and
Assignee shall agree upon any adjustments pursuant to this Section, and the
party owing any amounts shall promptly pay to the other party such amounts.


3.           [Intentionally Omitted].
 
4.           Special Warranty of Title. Assignor warrants title to the Lands
described on Exhibit A and the working interests and net revenue interests in
the Wells described on Exhibit B, free and clear of all liens and encumbrances
arising by, through and under Assignor, but not otherwise, subject to and
burdened by the terms and conditions of this Assignment, the Leases, the Surface
Rights, the Material Contracts, and all other similar burdens on the Lands
recorded in the real property records of Weld and Morgan Counties, Colorado, as
of the Effective Time.


5.           [Intentionally Omitted].

 
Page 3 of 6

--------------------------------------------------------------------------------

 


6.           Disclaimers.


(a)           EXCEPT FOR THE SPECIAL WARRANTY OF TITLE CONTAINED HEREIN, THE
PROPERTIES ARE BEING CONVEYED BY ASSIGNOR TO ASSIGNEE WITHOUT WARRANTY OF ANY
KIND, EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE, AND THE PARTIES
HEREBY EXPRESSLY DISCLAIM, WAIVE AND RELEASE ANY WARRANTY OF MERCHANTABILITY,
CONDITION, SAFETY OR FITNESS FOR A PARTICULAR PURPOSE, AND SUBJECT TO THE
RETAINED LIABILITIES OF ASSIGNOR, IS ANY, ASSIGNEE ACCEPTS THE PHYSICAL
CONDITION OF THE PROPERTIES “AS IS, WHERE IS, AND WITH ALL FAULTS” CONDITION AND
STATE OF REPAIR. EXCEPT TO THE EXTENT OF ASSIGNOR’S RETAINED LIABILITIES,
ASSIGNOR SHALL HAVE NO LIABILITY TO ASSIGNEE FOR ANY CLAIMS CAUSED OR ALLEGED TO
BE CAUSED DIRECTLY, INDIRECTLY, INCIDENTALLY OR CONSEQUENTIALLY, BY
THE  DESCRIPTIONS OF THE PROPERTIES, BY ANY INADEQUACY THEREOF OR THEREWITH,
ARISING IN STRICT LIABILITY OR OTHERWISE, OR IN ANY WAY ARISING OUT OF
ASSIGNEE’S PURCHASE THEREOF. THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT, TO
THE EXTENT REQUIRED BY APPLICABLE LAW, THE DISCLAIMERS CONTAINED IN THIS
ASSIGNMENT ARE “CONSPICUOUS” FOR THE PURPOSES OF SUCH APPLICABLE LAW.


(b)           EACH PARTY HEREBY EXPRESSLY DISCLAIMS, WAIVES AND RELEASES ANY AND
ALL WARRANTIES, EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE,
RELATING TO THE ACCURACY OF ANY OF THE INFORMATION FURNISHED WITH RESPECT TO THE
EXISTENCE OR EXTENT OF RESERVES, THE VALUE OF THE PROPERTIES BASED THEREON, OR
THE CONDITION OR STATE OF REPAIR OF THE PROPERTIES. THIS DISCLAIMER EXTENDS TO
ANY REPRESENTATION OR WARRANTY AS TO THE PRICES ASSIGNEE AND/OR ASSIGNOR ARE OR
WILL BE ENTITLED TO RECEIVE FROM THE PRODUCTION FROM THE PROPERTIES, IT BEING
ACKNOWLEDGED AND AGREED THAT ALL RESERVE, PRICE AND VALUE ESTIMATES UPON WHICH
ASSIGNEE HAS RELIED OR IS RELYING HAVE BEEN DERIVED BY THE INDIVIDUAL EVALUATION
OF ASSIGNEE. ALSO, ASSIGNEE ACKNOWLEDGES AND AGREES THAT RESERVE REPORTS ARE
ESTIMATES ONLY OF PROJECTED FUTURE OIL AND/OR GAS VOLUMES, FUTURE FINDING COSTS
AND FUTURE OIL AND/OR GAS SALES PRICES, ALL OF WHICH FACTORS ARE INHERENTLY
IMPOSSIBLE TO PREDICT ACCURATELY EVEN WITH ALL AVAILABLE DATA AND INFORMATION.


(c)           THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT THEY ARE NOT
“CONSUMERS” WITHIN THE MEANING OF ANY DECEPTIVE TRADE PRACTICES OR CONSUMER
PROTECTION ACT, OR ANY APPLICABLE LAW. ASSIGNEE HEREBY EXPRESSLY DISCLAIMS,
WAIVES AND RELEASES ALL OF ASSIGNEE’S RIGHTS AND REMEDIES UNDER ALL APPLICABLE
LAW WHICH MAY AFFORD CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF ASSIGNEE’S OWN SELECTION, ASSIGNEE VOLUNTARILY
CONSENTS TO THIS WAIVER AND RELEASE. TO EVIDENCE ASSIGNEE’S ABILITY TO GRANT
SUCH WAIVER, ASSIGNEE HEREBY REPRESENTS AND WARRANTS TO ASSIGNOR THAT: (i)
ASSIGNEE IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION; (ii) ASSIGNEE
IS REPRESENTED BY LEGAL COUNSEL IN ENTERING INTO THIS ASSIGNMENT; AND (iii) SUCH
LEGAL COUNSEL WAS NOT, DIRECTLY OR INDIRECTLY, IDENTIFIED, SUGGESTED OR SELECTED
BY ASSIGNOR OR ANY AGENT OF ASSIGNOR.

 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
7.           Recording.  Assignee, at Assignee’s sole cost and expense, shall
promptly file this Assignment for recording in the appropriate offices of the
counties in which the Lands are located. Assignee shall promptly deliver to
Assignor true and accurate photocopies of this Assignment with the recording
information thereon, promptly after Assignee’s receipt thereof. Assignee shall
pay all sales, use, transfer, documentary, recording, filing, stamp,
registration and other similar taxes and fees incurred or may be imposed in
connection with this Assignment, and indemnify, defend, release and hold
harmless Assignor with respect thereto.


8.           Exhibits. All exhibits attached hereto are hereby incorporated
herein and made a part hereof for all purposes, as if set forth in full herein.
References in such exhibits to instruments on file in the public records are
hereby incorporated by reference herein for all purposes.


9.           Successors and Assigns. This Assignment shall inure to the benefit
of and be binding upon the parties hereto, and their respective successors and
assigns.


10.         Third Parties. This Assignment shall not confer any rights, benefits
or remedies to any person or entity not a party hereto.


11.         Governing Law. This Assignment shall be governed and construed in
accordance with the laws of the State of Colorado, without giving effect to
principles of conflicts of laws that would result in the application of the laws
of another jurisdiction.


12.         Attorneys’ Fees. In the event of any disputes related to this
Assignment, the prevailing party shall recover its court costs, out-of-pocket
costs, expert witness fees and reasonable attorneys’ fees from the opposing
party.


13.         Interpretation. For purposes of interpreting the provisions of this
Assignment, Assignor and Assignee acknowledge and agree that Assignor and
Assignee have equal bargaining power and position, and that no provision of this
Assignment shall be interpreted or construed adverse to or against one party or
the other as a result of the drafting, preparation or execution of this
Assignment.  The word “including” (as used herein in its various forms) means
including without limitation.


14.         Imaged Documents, Counterparts.   Any document generated by the
parties with respect to this Assignment including this Assignment, may be imaged
and stored electronically (“Imaged Documents”).  Imaged Documents may be
introduced as evidence in any proceeding as if such were original business
records and neither party shall contest the admissibility of Imaged Documents as
evidence in any proceeding.  This Assignment may be executed in counterparts,
whether by facsimile, portable document format or otherwise, each of which shall
be deemed to be an original, but all of which together shall constitute one
agreement.


15.         Further Assurances.   The parties hereto agree to take all such
further actions and execute, acknowledge and deliver all such further documents
that may be necessary or useful for the purpose of giving effect to this
Assignment
 
[signature and acknowledgement pages follow]

 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
EXECUTED to be effective for all purposes as of the Effective Time.


ASSIGNOR:
Pacific Energy Development Corp.
By: /s/Frank C. Ingriselli     
Name:  Frank C. Ingriselli
Title:  Chief Executive Officer
ASSIGNEE:
Condor Energy Technology LLC
By:      /s/Michael L. Peterson      
Name: Michael L. Peterson
Title:   President and CFO

 
ACKNOWLEDGMENTS
 
STATE OF
 CA  
§
       
§
 
COUNTY OF
 Contra Costa  
§
 



This instrument was acknowledged before me this  18  day of  February  2015, by
  Frank C. Ingriselli, known to me to be the ____________ of Pacific Energy
Development Corp., who affirmed that the foregoing instrument was signed on
behalf of the company and that the execution of this instrument was the free act
and deed of the company.





   /s/Valentina Babichev      Notary Public in and for the State of  CA  

 

 
STATE OF
 CA  
§
       
§
 
COUNTY OF
 Contra Costa  
§
 


This instrument was acknowledged before me this  18  day of  February  2015, by 
Michael L. Peterson, known to me to be the ____________ of Condor Energy
Technology LLC, who affirmed that the foregoing instrument was signed on behalf
of the company and that the execution of this instrument was the free act and
deed of the company.
 



   /s/Valentina Babichev      Notary Public in and for the State of  CA  

 
 
 
 
Page 6 of 6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Lessor
Lessee
Effective  Date
County
Recording
T
R
S
Description
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
3602459
7N
59W
16
ALL
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
3602460
7N
59W
34
W/2
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
Memo 3746211
7N
60W
23
W2
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
Memo 3746209
7N
60W
23
W2
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
Memo 3746210
7N
60W
23
W2
McCulliss Oil and Gas
Condor Energy Technology, LLC
2/23/13
Weld
3967405
7N
59W
20
E2
Paul McCulliss
Condor Energy Technology, LLC
2/23/13
Weld
3967404
7N
59W
20
E2
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology, LLC
8/19/13
Weld
3964361
7N
59W
28
E2
The Willoughby Family Trust, by Lynette Willoughby, Trustee
Condor Energy Technology, LLC
8/19/13
Weld
Memo 3945940, Ratification 3948931
7N
59W
28
E2
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology, LLC
8/19/13
Weld
3945929
7N
59W
28
E2
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology, LLC
9/2/13
Weld
3950194
7N
59W
17
S2
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology, LLC
9/4/13
Weld
3948484
7N
59W
17
S2
Virginia R. Potter, a single person
Condor Energy Technology, LLC
9/4/13
Weld
3948489
7N
59W
17
S2
Melvin H. Brantley, a single person
Condor Energy Technology, LLC
9/8/13
Weld
3941725
7N
59W
17
N2
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology, LLC
9/8/13
Weld
3943554
7N
59W
17
N2
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology, LLC
9/8/13
Weld
3945930
7N
59W
8
S2
Mary Thompson, Power of Attorney for Steven Arthur Memovich
Condor Energy Technology, LLC
9/9/13
Weld
3967406
7N
59W
18
NW4, SW4, SE.4
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology, LLC
9/9/13
Weld
3943540
7N
59W
33
E2
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology, LLC
9/9/13
Weld
3943540
7N
59W
34
E2
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology, LLC
9/9/13
Weld
3939846
7N
59W
33
E2
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology, LLC
9/9/13
Weld
3939846
7N
59W
34
E2
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology, LLC
9/12/13
Weld
3943532
7N
59W
33
E2
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology, LLC
9/12/13
Weld
3943532
7N
59W
34
E2
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology, LLC
9/12/13
Weld
3943539
7N
59W
33
E2
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology, LLC
9/12/13
Weld
3943539
7N
59W
34
E2
John W. Young, a single man
Condor Energy Technology, LLC
9/12/13
Weld
3943544
7N
59W
33
E2
John W. Young, a single man
Condor Energy Technology, LLC
9/12/13
Weld
3943544
7N
59W
34
E2
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
Memo 3755306
7N
59W
17
S2
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
Memo 3755307
7N
59W
17
S2
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
Memo 3749643
7N
60W
13
E2SE4
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
Memo 3749643
7N
60W
24
E2E2, SWNE, NWSE

 
 
A - 1

--------------------------------------------------------------------------------

 
 
John E. Ford Family Trust,  dated March 6, 2005
Condor Energy Technology, LLC
12/13/13
Weld
4006946
7N
59W
21
SE4
Patty L.  Ford
Condor Energy Technology, LLC
12/13/13
Weld
4006945
7N
59W
21
NE4, W2
John E. Ford Family Trust, dated March 6, 2005
Condor Energy Technology, LLC
11/10/13
Weld
4006947
7N
59W
32
ALL
Patty L.  Ford
Condor Energy Technology, LLC
12/13/13
Weld
4006945
7N
60W
13
SW4NE4, SE4
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
Memo 3786033
7N
59W
8
SW,N2SE, S2SE
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
Memo 3792462
7N
59W
28
W2
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
Memo 3792459
7N
59W
28
W2
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
Memo 3788922
7N
59W
28
W2
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
Memo 3792467
7N
59W
28
W2
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
Memo 3792466
7N
59W
28
W2
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
Memo 3792457
7N
59W
34
E2
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
Memo 3788918
7N
59W
34
E2
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
Memo 3788923
7N
59W
34
E2
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
Memo 3792453
7N
59W
28
W2
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
Memo 3792458
7N
59W
34
E2
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
Memo 3786034
7N
59W
34
E2
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
Memo 3798015
7N
59W
28
W2
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
Memo 3788920
7N
59W
34
E2
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
Memo 3788919
7N
59W
34
E2
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
Memo 3792452
7N
59W
34
E2
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
Memo 3788917
7N
59W
34
E2
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
Memo sent for recording
7N
59W
34
E2
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
Memo 3795157
7N
59W
34
E2
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
Memo 3788926, ratifications 3795138, 3795139
7N
59W
28
W2
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
Memo 3798019
7N
59W
28
W2
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
Memo 3795150
7N
59W
28
W2
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
Memo 3795141, Ratifications
7N
59W
28
W2
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
Memo 3798021
7N
59W
28
W2
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
Memo 3792461
7N
59W
28
W2
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
Memo 3795140
7N
59W
28
W2
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
Memo 3788921
7N
59W
28
W2
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
Memo 3798013
7N
59W
28
W2
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
Memo 3792469
7N
59W
28
W2
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
Memo 3792460
7N
59W
28
W2
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
Memo 3795144
7N
59W
28
W2
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
Memo 3795156
7N
59W
28
W2
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
Memo 3798026
7N
59W
28
W2
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
Memo 3795149
7N
59W
28
W2

 
 
A - 2

--------------------------------------------------------------------------------

 
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
Memo 3798016
7N
59W
28
W2
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
Memo 3795155
7N
59W
28
W2
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
Memo 3792465
7N
59W
28
W2
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
Memo 3795154
7N
59W
28
W2
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
Memo 3795143
7N
59W
28
W2
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
Memo 3801221
7N
59W
34
E2
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
Memo 3798034
7N
59W
8
S2
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
Memo 3798033
7N
59W
8
S2
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
Memo 3795147
7N
59W
28
W2
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
Memo 3798014
7N
59W
28
W2
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
Memo 3798012
7N
59W
28
W2
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
Memo 3795145
7N
59W
28
W2
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
Memo 3798020
7N
59W
28
W2
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
Memo 3798018
7N
59W
28
W2
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
Memo 3795146
7N
59W
28
W2
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
Memo 3798024
7N
59W
28
W2
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
Memo 3798022
7N
59W
28
W2
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
Memo 3798017
7N
59W
28
W2
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
Memo 3798011
7N
59W
28
W2
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
3565653, Affidavit 3740212
7N
59W
31
Lots 1, 2, E2NW4, NE4 (ada N2)
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
3565654, Affidavit 3745467
7N
59W
20
E2
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
3565637, Affidavit 3745470
7N
59W
20
E2
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
3565652, Affidavit 3745472
7N
59W
20
E2
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
3565650, Affidavit 3745469
7N
59W
20
E2
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
3565651, Affidavit 3745468
7N
59W
20
E2

 
 
A - 3

--------------------------------------------------------------------------------

 
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
3565655, Affidavit 3745471
7N
59W
20
E2
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
Baseline Minerals, Inc.
4/18/11
Weld
3784272
7N
59W
31
Lots 3,4, E2SW
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
Baseline Minerals, Inc.
4/18/11
Weld
3784273
7N
59W
31
SE4
Eileen Louise Dean, a single woman
Baseline Minerals, Inc.
6/27/11
Weld
Memo 3792456
7N
59W
31
Lots 1,2, E2NW4, NE4 (ada N2)
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
Memo 3792455
7N
59W
31
Lots 1,2, E2NW4, NE4 (ada N2)
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
Memo 3579660, Affidavit 3714723
7N
60W
23
E2
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
Memo 3714717
7N
59W
20
W2
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
Memo 3595536
7N
59W
20
W2
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
Memo 3582336, Affidavit 3781584
7N
59W
18
Lot 2,3,4 SE4NW4, E2SW4, SE4
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
Memo 3582336, Affidavit 3781584
7N
60W
23
W/2
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
Memo 3584254, Affidavit 3781583
7N
59W
18
Lot 2,3,4 SE4NW4, E2SW4, SE4
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
Memo 3584254, Affidavit 3781583
7N
60W
23
W/2
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
Memo 3606464, Affidavit 3781585
7N
59W
18
Lots 2, 3, 4, SENW, E2SW,SE (ada S2NW, S2)
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
Memo 3606464, Affidavit 3781585
7N
60W
23
W2
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
Memo 3584257, Affidavit 3731070
7N
59W
19
E2
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
Memo 3733389
7N
59W
18
Lots 2, 3, 4, SENW, E2SW,SE (ada S2NW, S2)
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
Memo 3733389
7N
60W
23
W2
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
Memo 3731050
7N
59W
20
W2
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
memo 3731051
7N
59W
20
W2
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
Memo 3737413
7N
59W
19
Lots 1, 2, 3 and E2W2; ada W2
Freeman Investments
Condor Energy Technology, LLC
11/27/12
Weld
3951072
7N
59W
20
E2
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
Memo 3749643
7N
59W
19
Lots 1, 2, 3 and E2W2; ada W2
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
Memo 3714717
7N
59W
20
W2
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
Memo 3718938
7N
59W
31
Lots 1,2,3,4, E2W2, E2
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
Memo 3714716
7N
59W
31
Lots 1,2, E2NW4, NE4

 
 
A - 4

--------------------------------------------------------------------------------

 
 
Exhibit B
 
#
API
OPERATOR
WELL
SEC
TWP
RNG
CTY
ST
 WI BPO
 NRI BPO
WI APO 200%
 NRI APO 200%
                         
1
0512336316
CONDOR ENERGY TECHNOLOGY, LLC
Logan #2H
19/20
7N
59W
WELD
CO
0.1261
0.1009
0.1261
0.1009
2
0512336243
CONDOR ENERGY TECHNOLOGY, LLC
Waves #1H
23
7N
60W
WELD
CO
0.1406
0.1125
0.1406
0.1125
3
0512335357
CONDOR ENERGY TECHNOLOGY, LLC
Ford Family Trust #2H
31
7N
59W
WELD
CO
0.1875
0.15
0.1875
0.15

 
 
 
 
B - 1

--------------------------------------------------------------------------------